By the Court.
Hilton, J.
The plaintiff, although a married woman, could acquire and hold an interest in lands the same as if she were unmarried (see Laws 1849, p. 528). She acquired such an interest by virtue of the letting to her by the defendant of the premises in question, in consideration of pay-*197mg to him the rent therefor in advance, and her possession could not be lawfully disturbed until the expiration of her term. The defendant by entering upon the premises in the manner described by the evidence, and threatening her with personal violence, committed a malicious trespass, which we think fully warranted the Justice in punishing him to the extent of the damages awarded. *
The action was also properly brought in her own name, without giving her husband as a party plaintiff, as it concerned her separate property, and in respect to which she was competent to sue or be sued alone. Darby v. Callaghan, 16 N. Y. Rep. 71; Code, § 114, sub. 1; Laws 1860, p. 158, § 7 ; Vincent v. Buhler, Com. Pleas, Gen. T. Aug. 1861.*
Judgment affirmed.

 Ante, p. 165.